Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with N. Meredith Porembski on February 4, 2021.

The application has been amended as follows: 
	The Claims:
	In claim 1, line 3, delete “2.5 wt% to 40 wt%” and insert – 5 wt% to 15 wt% --.
	In claim 1, line 5, delete “2.5 wt% to 40 wt%” and insert – 5 wt% to 15 wt% --.
	In claim 1, line 6, delete “a polymer and a metallic salt” and insert – an acrylate/maleate copolymer, a zinc salt, or mixtures thereof --.  
	In claim 1, line 8, after “antiscalant” insert – selected from aminotris(methylenephosphonic acid), 1-hydroxyethylidene-1,1-diphosphonic acid, or mixtures thereof --.

	In claim 7, line 1, delete “6” and insert – 1 --.  
	In claim 15, line 1, delete “metallic” and insert – zinc --.
	In claim 16, line 2, delete “a polymer and a metallic salt” and insert – an acrylate/maleate copolymer and a zinc salt --.  
	In claim 29, line 10, delete “selected from a polymer and a metallic salt”.
	In claim 63, line 2, delete “the polymer is acrylate maleate; the metallic salt” and insert – the zinc salt --.  
	In claim 64, line 3, after “maleate” insert – copolymer --. 
	In claim 63, line 4, delete “(HEDP)”.
	In claim 63, line 5, delete “(EO/PO)”.
	In claim 64, line 3, after “maleate” insert – copolymer --.
	In claim 64, line 3, delete “HEDP” and insert -- 1-hydroxyethylidene-1,1-diphosphonic acid --.  
	In claim 64, line 4, delete “EO/PO” and insert – ethyleneoxide/propylene oxide --.
	In claim 66, line 3, after “maleate” insert – copolymer --.
	In claim 66, line 4, delete “HEDP” and insert -- 1-hydroxyethylidene-1,1-diphosphonic acid --.
In claim 66, line 4, delete “EO/PO” and insert – ethyleneoxide/propylene oxide --.
In claim 69, line 2, after “maleate” insert – copolymer --.
In claim 69, line 3, delete “metallic” and insert – zinc --.

In claim 69 line 4, delete “EO/PO” and insert – ethyleneoxide/propylene oxide --.
In claim 70, line 2, delete “HEDP” and insert -- 1-hydroxyethylidene-1,1-diphosphonic acid --.
In claim 70, line 3, delete “EO/PO” and insert – ethyleneoxide/propylene oxide --.
In claim 71, line 3, delete “HEDP” and insert -- 1-hydroxyethylidene-1,1-diphosphonic acid --.
In claim 71, line 3, delete “EO/PO” and insert – ethyleneoxide/propylene oxide --.
In claim 75, line 4, delete “selected from the polymer and the metallic salt;”.  
In claim 76, line 4, after “maleate” insert – copolymer --.
In claim 76, line 6, delete “HEDP” and insert -- 1-hydroxyethylidene-1,1-diphosphonic acid --.
In claim 76 line 7, delete “EO/PO” and insert – ethyleneoxide/propylene oxide --.
Cancel claims 6, 13, and 73.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 7, 15-16, 29, 43, 63-72, and 74-76 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29 and 43, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on September 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the Declaration submitted under 37 CFR 1.132 filed 12/22/20 are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Walters et al (US 2014/0336097).  Walters et al teach a detergent composition containing an alkali metal hydroxide, a nonionic surfactant, and a polycarboxylic acid copolymer or salts thereof.  See Abstract.  However, Applicant has provided a 132 Declaration which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, the 132 Declaration provides data showing the unexpected and superior glass etching properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  
Accordingly, since Applicant has provided a 132 Declaration showing the unexpected and superior properties of the claimed invention in comparison to .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/February 5, 2021